Filed 7/21/21 (inadvertently omitted from posting)
           IN THE SUPREME COURT OF
                  CALIFORNIA

                            THE PEOPLE,
                       Plaintiff and Respondent,
                                   v.
                      ROBERT WALTER SCULLY,
                       Defendant and Appellant.

                                     S062259

                     Sonoma County Superior Court
                             SCR-22969



             ORDER MODIFYING OPINION AND
            DENYING PETITION FOR REHEARING

THE COURT:

     The majority opinion in this case, filed on May 24, 2021,
and appearing at 11 Cal.5th 542, is modified as follows:

1.   On page 565, in the third sentence of the third full
paragraph, the phrase “68 newspaper articles” is replaced with
“more than 100 newspaper articles,” so that the sentence begins:
               Based on its review of the more than 100 newspaper
               articles submitted . . . .
2.   On page 568, in the second sentence of the second full
paragraph, the phrase “68 newspaper articles” is replaced with
“more than 100 newspaper articles,” so that the sentence begins:




                                          1
            In the case below, the trial court considered the more
            than 100 newspaper articles submitted . . . .
3.    On page 569, in the first sentence of the first paragraph,
the phrase “68 newspaper articles” is replaced with “more than
100 newspaper articles,” so that the sentence begins:
            We have reviewed the more than 100 newspaper
            articles attached . . . .
4.    On page 569, in the second sentence of the second
paragraph, the phrase “less than half the number of articles” is
replaced with “fewer articles than,” so that the sentence begins:
            Defendant submitted fewer articles than were
            presented in Odle . . . .
5.     On page 570, in the first full paragraph, the second, third,
and fourth sentences currently read: “There are approximately
10 articles, published over the course of nearly 18 months, that
mention defendant’s alleged affiliation with the Aryan
Brotherhood or white supremacist group. Most were published
within the first three weeks following Deputy Trejo’s killing. The
articles made only passing reference to defendant’s Aryan
Brotherhood connection, which was largely described as ‘alleged’
or ‘reputed.’ ” These sentences are replaced with the following:
            There are approximately 13 articles, published over
            the course of around 14 months, that mention
            defendant’s alleged affiliation with the Aryan
            Brotherhood or a white supremacist group. Most
            were published many months before jury selection
            began. Many of the articles made only passing
            reference to defendant’s Aryan Brotherhood
            connection, which was largely described as “alleged”
            or “reputed.”
6.     On page 571, in the first full paragraph, the second, third,
fourth, and fifth sentences currently read: “Defendant’s trial
began more than a year and a half after the initial pretrial
publicity period had subsided. Approximately half of the articles
submitted by defendant were published within the first month
after the offense, and the vast majority of articles were published
within the initial five months of the offense. Thereafter, coverage



                                 2
was sporadic. Of those that were published after the five-month
mark, which was still one year before jurors were summoned, all
but two articles contained factual updates about pretrial
proceedings.” These sentences are replaced with the following:
           Defendant’s trial began about a year and a half after
           the offense. Nearly half of the articles submitted by
           defendant were published within the first month
           after the offense, and approximately 75 percent were
           published in the first six months, a year or more
           before jury selection began. No articles published in
           the three months immediately preceding trial were
           submitted in the supporting exhibits.


     This modification does not affect the judgment.
     The petition for rehearing is denied.




                               3